Citation Nr: 1525136	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  09-12 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased disability rating for service-connected left ankle sprain with osteochondral injury and chondromalacia talus, currently evaluated as 10 percent prior to May 22, 2009, 20 percent from May 22, 2009, and 40 percent from January 6, 2014.


WITNESS AT HEARING ON APPEAL

Veteran









INTRODUCTION

The Veteran served on active duty from December 1995 to December 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO in Los Angeles, California has jurisdiction over the appeal.

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in August 2009 and before the undersigned Veterans Law Judge via videoconference in June 2010.  Transcripts of both hearings have been associated with the record.

The Board recognizes that the Veteran underwent left ankle surgery for which he was awarded a temporary total rating from October 26, 2009 to January 1, 2010.  See the rating decision dated May 2010.  As the claim of entitlement to an increased disability rating for the left ankle disability has been pending since June 2007, the Board will consider the Veteran's entitlement to an increased disability rating from June 2007 with the exclusion of the period of the temporary total rating.  C.f., AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In Board decisions dated April 2010, September 2011, November 2013, and December 2014, the claim was remanded for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The agency of original jurisdiction (AOJ) most recently continued the previous denial in a February 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.



FINDINGS OF FACT

1.  Prior to May 22, 2009, the Veteran's service-connected left ankle sprain with osteochondral injury and chondromalacia talus was manifested by no more than moderate limitation of motion, with x-ray evidence of degenerative joint disease (DJD).

2.  From May 22, 2009 to January 6, 2014, the Veteran's service-connected left ankle sprain with osteochondral injury and chondromalacia talus was manifested by no more than marked limitation of motion, with x-ray evidence of DJD.

3.  From January 6, 2014, the Veteran's service-connected left ankle sprain with osteochondral injury and chondromalacia talus has been manifested by ankylosis with abduction, adduction, inversion, or eversion deformity.

4.  From January 6, 2014, the Veteran's the Veteran's service-connected left ankle sprain with osteochondral injury and chondromalacia talus has been manifested by mild incomplete paralysis of the anterior tibial nerve.


CONCLUSIONS OF LAW

1.  Prior to May 22, 2009, the criteria for a disability rating in excess of 10 percent for the service-connected left ankle sprain with osteochondral injury and chondromalacia talus were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5271 (2014).

2.  From May 22, 2009 to January 6, 2014, the criteria for a disability rating in excess of 20 percent for the service-connected left ankle sprain with osteochondral injury and chondromalacia talus were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5271 (2014).

3.  From January 6, 2014, the criteria for a disability rating in excess of 40 percent for the service-connected left ankle sprain with osteochondral injury and chondromalacia talus are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§ 4.71a, DC 5270 (2014).

4.  From January 6, 2014, the criteria for a separate noncompensable rating for incomplete paralysis of the anterior tibial nerve associated with service-connected left ankle sprain with osteochondral injury and chondromalacia talus are met.  
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, DC 8523 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

In Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.
As to the pending claim, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  Through letters dated in July 2007, November 2008, and April 2009, the RO notified the Veteran of the information and evidence needed to substantiate his claim, and the division of responsibility between the Veteran and VA for obtaining evidence, as well as the process by which disability ratings and effective dates are assigned.  Any timing deficiency was cured by subsequent readjudication of the claim, most recently in February 2015.

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), as well as VA and private treatment records have been obtained and associated with the claims file.  To this end, the Board recognizes that the December 2014 remand instructed that the AOJ "[i]nquire as to whether the Veteran has received any private medical treatment pertinent to his left ankle disability.  Provide him with the necessary authorizations for the release of any such records not currently on file and associate any available records with his file."  The AOJ thereafter sought information regarding to those records by a December 2014 letter to the Veteran.  He did not respond to that letter.  The Board notes that, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  Accordingly, no further action is required, and VA's duty to assist with respect to obtaining outstanding records has been satisfied.

The Veteran was also afforded pertinent VA examinations in January 2008, May 2009, January 2014, and January 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are collectively sufficient, as the examiners considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinion stated as well as the medical information necessary to apply the appropriate rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claim has been met.  38 C.F.R. 
§ 3.159(c)(4).

In addition, the Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); see also 77 Fed. Reg. 23128 -01 (April 18, 2012).  At the June 2010 hearing, the undersigned Veterans Law Judge identified the issue on appeal.  The Veteran provided testimony as to all treatment received and, thereby, demonstrated actual knowledge of the ability to submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

II.  Schedular analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  For degenerative arthritis, DC 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003. 38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Diagnostic Code 5270 assigns a 20 percent evaluation for ankylosis of the ankle in plantar flexion, less than 30 degrees.  38 C.F.R. § 4.71a, DC 5270.  A 30 percent evaluation is assigned for ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between zero and 10 degrees.  A 40 percent evaluation is assigned for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with an abduction, adduction, inversion or eversion deformity.

Limitation of motion of the ankle is evaluated under Diagnostic Code 5271.  A 10 percent evaluation is assigned for moderate limitation of the ankle, and a maximum 20 percent evaluation is assigned for marked limitation of motion.  38 C.F.R. 
§ 4.71a, DC 5271.

Normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  8 C.F.R. § 4.71a, Plate II.

The Board notes that words such as "marked" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be "equitable and just."  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 5272 assigns a 10 percent evaluation for ankylosis of the subastragalar or tarsal joint in good weight-bearing position, and assigns a 20 percent evaluation for ankylosis of the subastragalar or tarsal joint in poor weight-bearing position.  38 C.F.R. § 4.71a, DC 5272.

Diagnostic Code 5273 assigns a 10 percent evaluation for malunion of the os calcis or astraglus with moderate deformity, and assigns a 20 percent evaluation with marked deformity.  38 C.F.R. § 4.71a, DC 5273.

Diagnostic Code 5274 assigns a 20 percent evaluation for astragalectomy.  38 C.F.R. § 4.71a, DC 5274.

Loss of use of a foot is rated at 40 percent under Diagnostic Code 5167, which includes a note that the loss of use of a foot is also entitled to special monthly compensation (SMC).  Similarly, amputation of the forefoot, proximal to the metatarsal bones (more than one-half of metatarsal loss) is rated at 40 percent under Diagnostic Code 5166, which also includes eligibility for entitlement to SMC.  
38 C.F.R. § 3.350(a)(2); 4.63; 4.71a, DCs 5166, 5167.  Thus, in addition to benefits under the schedular criteria set out in 38 C.F.R. § 4.71a, loss of use of the foot also warrants entitlement to compensation under the Special Monthly Compensation regulations set forth in 38 C.F.R. § 3.350.
As to this matter, the Veteran was originally service-connected for left ankle sprain with osteochondral injury and chondromalacia talus in an April 2000 rating decision based upon documentation of a left ankle sprain with a left lateral talar dome osteochondral defect for which he underwent arthroscopic debridement of the left ankle in March 1999.  A noncompensable evaluation was assigned.  In a February 2008 rating decision, the evaluation was increased to 10 percent, effective from June 15, 2007, the date of the increased disability rating claim.

As noted above, during the period on appeal, the Veteran's service-connected left ankle disability was assigned a 10 percent evaluation prior to May 22, 2009, a 20 percent evaluation from May 22, 2009 to January 6, 2014, and a 40 percent evaluation from January 6, 2014.  The Veteran contends that he is entitled to increased disability ratings throughout the appeal period.  See, e.g., the Board hearing transcript dated June 2010.

a. Prior to May 22, 2009.

The Veteran's left ankle disability has been evaluated as 10 percent disabling under DC 5271, prior to May 22, 2009.  The Board finds that a rating in excess of 10 percent is not warranted for this time period.

In June 2007, the Veteran filed a claim seeking an increased disability rating for his service-connected left ankle disability due to worsening symptomatology.

VA treatment records dated in April 2006 documented the Veteran's complaints of left ankle pain.  The Veteran was afforded a VA examination in January 2008 at which time the examiner noted the Veteran's report of functional limitations on standing; specifically, he was only able to stand three to eight hours with short rest periods.  He also indicated that his left ankle causes limitations on standing such that he is only able to walk three miles.  The Veteran reported that he treated his left ankle pain with over-the-counter medication.  He did not require the use of an assistive device.  Upon physical examination, the examiner determined there was no deformity, giving way, instability, or stiffness of the left ankle.  Pain and weakness were documented.  The Veteran reported no episodes of dislocation or subluxation of the left ankle.  He did not endorse locking episodes, effusion, or flare-ups.  Inflammation was not shown.  Range of motion testing revealed plantar flexion to 30 degrees without pain and dorsiflexion to 15 degrees without pain.  The examiner indicated that there was no tendon abnormality or angulation.  The left ankle disability did not cause significant occupational effects.  X-ray showed degenerative changes to the tibiotalar joint.  

VA treatment records dated in September 2008 noted that the Veteran experienced pain with maximal dorsiflexion of the ankle, pain with stairs, and running.  Physical examination revealed no effusion and full painless subtalar range of motion.  The treatment provider noted plantar flexion to 30 degrees and dorsiflexion to 20 degrees.  The treatment provider reviewed the Veteran's magnetic resonance imaging (MRI) scan, which showed "osteochondral defect anterolateral talar dome."  He recommended that the Veteran use a lace-up ankle brace.
Another September 2008 VA treatment record noted the Veteran's report of left ankle pain.  Range of motion measurements demonstrated dorsiflexion to 10 degrees and plantar flexion to 45 degrees.  The treatment provider noted, "[i]nversion/eversion are essentially normal in amount without much distress and do not produce pain."

The Board finds that the evidence is insufficient to show that the Veteran met the schedular criteria for a rating in excess of 10 percent prior to May 22, 2009.  The Board notes that the MRI interpreted in the September 2008 VA treatment record documented an osteochondral defect of the anterolateral talar dome.  However, it is self-evident from the MRI report that the Veteran did not manifest malunion of the os calcis or astragalus, nor consolidation of the left ankle and/or subastragalar or tarsal joint.  There is also no basis for evaluating the Veteran's service connected left ankle disability as analogous to DC 5283.  The criteria of DC 5283 do not apply unless and until there is "malunion" or "nonunion" of the tarsal or metatarsal bones.  There is no reasonable argument on the evidence presented that there was evidence of malunion or nonunion of the tarsal bone.

The Veteran's VA examination dated January 2008 and VA treatment record dated September 2008 demonstrated range of motion of the left ankle.  As such, the schedular criteria for a higher rating under DCs 5270, 5272 and 5273 have not been met.  The Veteran had not undergone an astragalectomy and, hence, the criteria of DC 5274 were not applicable.

Critically, the objective findings on clinical examination show the left ankle to more nearly approximate the assigned 10 percent rating.  Although the Veteran has stated that he has pain in his left ankle, he has exhibited no less than half of normal motion for dorsiflexion and more than half of the expected normal motion for plantar flexion, even when considering DeLuca factors.  See 38 C.F.R. § 4.71a, Plate II.  Moreover, the Board notes VA treatment records dated 2006 to 2008 do not show that more severe symptomatology is manifested by the service-connected left ankle disability.  As such, there is no objective medical evidence of record that contradicts the findings of the January 2008 VA examiner and September 2008 VA treatment providers.

For these reasons, the Board considers the Veteran's left ankle disability to more nearly approximate the criteria for a moderate ankle disability under DC 5271.  38 C.F.R. § 4.71a, DC 5271.  An increased rating in excess of 10 percent for residuals of left ankle sprain with osteochondral defect and chondromalacia talus is denied prior to May 22, 2009.  38 C.F.R. §§ 4.7, 4.71a, DC 5271.

b. From May 22, 2009 to January 6, 2014.

The Veteran's left ankle disability has been evaluated as 20 percent disabling under DC 5271, effective May 22, 2009.  The Board finds that a rating in excess of 20 percent is not warranted from May 22, 2009 to January 6, 2014.

The Veteran was afforded a VA examination in May 2009, which noted the Veteran's report that "his ankle is mildly worse than last year."  He stated that the throbbing in his ankle has increased and may become "intolerable."  He takes naproxen for swelling.  He uses a left ankle brace, but feels that it causes him increased discomfort.  The Veteran reported "severe pain with minimal standing or ambulation."  He endorsed giving way, instability, pain, stiffness, weakness, incoordination, and decreased speed of joint motion in the left ankle.  He stated that he feels a grinding sensation in his left ankle.  He denied deformity, episodes of dislocation or subluxation, or locking episodes.  He reported repeated effusions, as well as severe flare-ups, which occur weekly and last for hours.  With flare-ups, the Veteran reported that he becomes less mobile due to severe pain.  He stated that he becomes unable to stand for more than a few minutes and unable to walk for more than a few yards.  The Veteran reported that he always uses an orthopedic shoe insert.  He also stated that he has severe pain with minimal activity or standing, but can tolerate the pain and continue with his life activities.  The examiner noted that the Veteran had a normal gait and exhibited no bone loss in his left ankle.  Range of motion measurements showed plantar flexion to 20 degrees with pain and dorsiflexion to 15 degrees with pain.  Upon repetitive motion testing, the Veteran was only able to achieve 10 degrees of dorsiflexion.  There was no evidence of ankylosis.  The Veteran reported that he is a stay-at-home father and works craft shows on a part-time basis.  He endorsed an inability to ambulate at longer events.  The examiner noted that the left ankle disability had the following significant effects on the Veteran's occupational activity:  "[d]ecreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength, and pain."  The Veteran also reported increased absenteeism from work.

VA treatment records dated in May 2009 documented the Veteran's report of constant left ankle pain.  An x-ray performed in May 2009 revealed "[p]osteromedial osseous fragment with smoothing critical margins measuring 9 by 4 mm."

A July 2009 private record noted the Veteran's report of left ankle swelling at the end of the day.  The treatment provider stated that the Veteran's left ankle was "ligamentously stable with inversion and aversion.  There is no evidence of instability."  The Veteran was tender along the anterior medial and antero lateral aspect of the left ankle.  The July 2009 treatment provider further noted "mildly decreased dorsiflexion and plantar flexion."  The treatment provider also stated that an MRI was performed on May 22, 2009, which showed a loose body most notably in the posterior osseous fragment of the left ankle.  Treatment options provided to the Veteran included surgery.
A report of contact dated in September 2009 documented the Veteran's report that he has avascular necrosis of the left ankle.  In a September 2009 email, the DRO noted that Dr. S. from the VAMC explained that "necrosis in some circles is the same as osteochondritis dissecans, which is shown in the treatment notes."  To this end, private treatment records show that the Veteran underwent surgery on October 26, 2009 with a pre-operative diagnosis of osteochondritis of the lateral dome of the left talus.  The purpose of the surgery was to remove the osteochondral fragment.  As noted above, the Veteran was granted a temporary total disability rating based upon hospitalization and convalescence from October 26, 2009 to January 1, 2010.

The Veteran was afforded a personal hearing before the undersigned in June 2010 at which time he testified that, on a typical day, he keeps off of his ankle as much as possible to prevent swelling and pain.  See the June 2010 Board hearing transcript, pg. 7.  Pain keeps him awake at night.  Id.  He experiences flare-ups every time he walks for long periods; these flare-ups consist of swelling, throbbing, and pain.  Id. at pg. 9.  The Veteran also stated that his ankle limits his ability to do activities that require walking, running, and bending over.  Id. at pg. 14.

VA treatment records dated in August 2011, September 2011, and August 2012 documented the Veteran's report of pain and swelling in the left ankle.
In light of the above evidence, the Board does not find that a rating in excess of 20 percent is warranted for left ankle sprain with osteochondral injury prior to January 6, 2014.  The clinical findings identify the Veteran's left ankle as having limited and painful motion.  However, to warrant an evaluation to 30 percent or higher under DC 5270, the evidence would still need to demonstrate, at a minimum, the right ankle joint ankylosed in plantar flexion between 30 and 40 degrees or ankylosed in dorsiflexion between 0 and 10 degrees.  Critically, the May 2009 VA examination report and VA treatment records prior to January 6, 2014 show no evidence of ankylosis of the left ankle.

Additionally, the Veteran's 20 percent rating prior to January 6, 2014 is for "marked" limitation of motion under DC 5271, which is the highest disability rating available for limitation of motion of an ankle, short of ankylosis.  In such an instance, where "the appellant is already receiving the maximum disability rating" for limitation of motion, consideration of the provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995)(functional impairment due to pain must be equated to loss of motion) is not required.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997); see also VAOPGCPREC 36-97 (Dec. 12, 1997).

The Board has also considered the applicability of DC 5262, which provides that malunion of the tibia or fibula with slight knee or ankle disability, warrants a 10 percent evaluation; with moderate knee or ankle disability a 20 percent evaluation is warranted, and with marked knee or ankle disability a 30 percent evaluation is warranted.  38 C.F.R. § 4.71a, DC 5262 (2014).  Nonunion of the tibia or fibula with loose motion requiring a brace warrants a 40 percent evaluation.  Id.  The evidence of record does not establish that the Veteran has either malunion or nonunion of the tibia or fibula.  Therefore, the Veteran does not meet the requirements to be awarded a greater disability rating under DC 5262.

In light of the above, the Board finds that prior to January 6, 2014, the criteria for a rating higher than 20 percent have not been met.  38 C.F.R. § 4.71a, DC 5270.

c. From January 6, 2014.

The Veteran's left ankle disability has been evaluated as 40 percent disabling under DC 5270, effective January 6, 2014.  The Board finds that a rating in excess of 40 percent is not warranted from January 6, 2014.

The Veteran was afforded a VA examination on January 6, 2014, at which time the examiner diagnosed the Veteran with "residuals of left ankle fracture to include talar dome piece removal surgery, avascular necrosis, D[egenative] J[oint] D[isease], ganglion, inversion, limited motion, and peripheral neuropathy."  The Veteran reported that his left ankle symptomatology had worsened since his last VA examination.  He cannot kneel or jump without significant pain.  He does not take medicine for the pain, although he does take naproxen to relieve swelling.  He experiences weakness and giving out of the left ankle.  He reported nerve damage following his left ankle surgery, and described weakness dorsiflexing the ankle and tingling and numbness of the lateral three toes with no radiating pain.  He endorsed flare-ups of left ankle symptomatology that occur daily upon weight bearing.  He stated that these flare-ups can last for two days.  He reported complete limitation of motion (zero degrees of plantar flexion and dorsiflexion) due to flares or due to repeated use as a result of pain, fatigue, weakness, or incoordination.  Range of motion testing revealed plantar flexion to 20 degrees with pain, and dorsiflexion to 10 degrees with pain.  There was no additional limitation of motion upon repetitive testing.  The examiner stated that the left ankle disability causes less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  The Veteran endorsed localized tenderness.  Muscle strength was 5/5 in plantar flexion and 4/5 in dorsiflexion.  There was no laxity in the left ankle upon anterior drawer test and talar tilt test.  However, the examiner identified ankylosis in the left ankle with abduction, adduction, inversion, or eversion deformity.  The examiner stated that the Veteran experienced the following residuals after surgery:  persistent pain and an unstable, poorly functioning ankle.  The examiner identified 4 degrees of inversion of the left ankle.  The Veteran wears high top shoes and ankle supports on a constant basis.  Regarding impact on ability to work, the examiner reported that the left ankle causes "difficulty with any type of work involving use of the ankle, especially standing."  The examiner concluded, "[t]he nature of [the Veteran's] left ankle condition is chronic and severe and ongoing on a daily basis."

The Veteran was afforded another VA examination in January 2015 at which time the examiner diagnosed him with osteochondritis dissecans to include osteochondral fracture, impingement, and osteoarthritis of the left ankle.  The examiner noted the Veteran's report that he continues to have severe, debilitating pain in his left ankle upon weight bearing, especially with uneven grounds or with activities requiring strenuous use of the left ankle.  The Veteran reported flare-ups, which cause severe pain in the ankle with motion and prolonged weight bearing.  Functional loss in the left ankle included a decreased ability to bear weight.  Range of motion measurements demonstrated plantar flexion to 30 degrees and dorsiflexion to 10 degrees.  There was no additional loss of motion upon repetitive testing.  The examiner indicated that pain and weakness significantly limit functional ability with repeated use over a period of time.  The Veteran reported severe flare-ups of left ankle pain two to three times per week, which last for a day or two.  During flare-ups pain limits function to zero degrees of plantar flexion and zero degrees of dorsiflexion.  The examiner noted, "[t]he examination supports the Veteran's statements describing functional loss during flare-ups."  The examiner reported that the Veteran's left ankle exhibited "less movement than normal due to ankylosis, adhesions, etc., instability of station, [and] interference with standing."  Muscle strength was 5/5 in plantar flexion and 4/5 in dorsiflexion.  There was no muscle atrophy, joint instability, or crepitus identified upon examination.  The examiner reported that the Veteran "will have extreme difficulty with any activity that involves weight bearing to the left lower extremity.  He will have increased difficulty ambulating on uneven surfaces due to ankle pain."

The January 2015 VA examiner also performed a neurological examination, which identified mild parethesias and/or dysesthesias in the left lower extremity.  The Veteran endorsed mild numbness in the left lower extremity.  Muscle strength was 4/5 and there was no atrophy.  Reflexes and sensory examination were normal.  The examiner noted that there was mild incomplete paralysis of the anterior tibial nerve.  However, he stated that he was "unable to assign a diagnosis of neuropathy at this time.  Although the patient does have weakness of the left ankle dorsiflexion and slight numbness to the left lower extremity, there is no evidence of nerve damage on EMG, essentially ruling out a peripheral neuropathy pathology for this."  A VA treatment record dated in May 2015 noted that an MRI performed in January 2015 and acknowledge the Veteran's "peripheral neuropathy symptoms of the left ankle." 

Crucially, the Veteran is currently assigned a 40 percent disability rating under Diagnostic Code 5270.  As explained, 40 percent is the maximum rating available under the applicable diagnostic code.

In DeLuca, supra, the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008).  However, as the Veteran is receiving the maximum schedular rating allowable under the applicable diagnostic code, the aforementioned provisions of 38 C.F.R. § 4.40 and 
§ 4.45 are not for consideration.  See Johnston, supra.

The Board notes that the Veteran is not entitled to an increased disability rating under Diagnostic Code 5056 because he has not had left ankle replacement.  At no time during the appeal period did a VA examiner find the functioning of the Veteran's left ankle to be so diminished that amputation and use of prosthesis would equally serve the Veteran.

Moreover, a disability rating in excess of 40 percent is not feasible, because under the provisions of 38 C.F.R. § 4.68, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  Thus any further consideration under other Rating Schedule diagnostic codes for evaluation of the service-connected left ankle disability is not warranted.  Notably, none of the diagnostic codes for evaluation of unilateral foot disability would provide for an evaluation in excess of 40 percent.  See 38 C.F.R. § 4.71a, DCs 5276-5283.  Accordingly, the 40 percent rating from January 6, 2014, is the maximum schedular rating allowable in this matter.

Finally, to the extent the January 2014 VA examiner diagnosed the Veteran with peripheral neuropathy, confirmed by the January 2015 VA examiner as incomplete paralysis of the anterior tibial nerve associated with the left ankle disability, a separate rating is warranted for neurological symptoms associated with the left ankle disability as of January 6, 2014.  However, as the evidence does not reflect the condition is anything other than mild, that rating is noncompensable.  See 38 C.F.R. § 4.124a, Diagnostic Code 8523.  Although acknowledging that the 2015 VA examiner's classification of the disability as "mild" is not dispositive on its own, the remaining objective evidence in that report, which only shows a slight loss of strength (4/5) and slight numbness, with normal reflex and sensory examination and no evidence of any nerve damage on EMG testing, supports this assessment.  Similarly, the record does not indicate that the Veteran experiences significant light touch, pinprick, or positional sensory impairment.  His deep tendon reflexes and muscle tone have been described as normal, and there is no evidence of atrophy.  Accordingly, as these finding correspond to mild incomplete paralysis of the anterior tibial nerve, which warrants a zero percent evaluation, a separate noncompensable rating is warranted for the Veteran's neurological symptoms beginning January 6, 2014.
III. Extraschedular analysis

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), the Director of Compensation Service (formerly Compensation and Pension Service), is authorized to approve an extraschedular evaluation if the case 'presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.'  38 C.F.R. § 3.321(b)(1).

There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule for that disability to determine whether the disability picture is adequately contemplated by the rating schedule.  Id. In the second step of the inquiry, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the rating schedule is inadequate to evaluate the claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  In other words, the Board may not address the issue in the first instance.

Pursuant to the December 2014 Board Remand, the case was referred to the Director of Compensation Service.  In January 2015, the Director of Compensation Service considered the issue of entitlement to extraschedular rating for the Veteran's left ankle sprain with osteochondral defects and chondromalacia talus in accordance with 38 C.F.R. § 3.321(b), but found that, based on a review of the record, the evidence did not reveal entitlement to an evaluation in excess of the assigned disability ratings, as they adequately contemplated the Veteran's level of left ankle disability and symptomatology.  See the Administrative Decision dated January 2015.
 
Because the appropriate first line authority has adjudicated entitlement to an extraschedular rating, the Board may now consider the issue.  The threshold question is whether the rating criteria adequately contemplate the Veteran's disability.

On further review of the record, the Board finds that the evidentiary record is consistent with the Director's January 2015 conclusions.  The Veteran has reported the following left ankle symptomatology: severe pain affecting his ability to ambulate, bend, lift and climb stairs; functional limitations on standing (specifically, he was only able to stand three to eight hours with short rest periods); giving way, instability, stiffness, fatigue, weakness, incoordination, and decreased speed of joint motion in the left ankle; daily flare-ups of pain with weightbearing, particularly on uneven ground or with activities requiring strenuous use of the left ankle.  These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the Schedule of Ratings for the Musculoskeletal System.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Moreover, the Veteran's reported numbness associated with the left ankle disability is contemplated in the Schedule for Ratings for Neurological Conditions and Convulsive Disorders, which specifically addresses neurological impairment of the affected anterior tibial nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8523.  With regard to all neurological conditions, the rating schedule contemplates motor and sensory impairment, partial loss of use of the extremity and disturbances of gait, such as reported by the Veteran.  See 38 C.F.R. § 4.124a.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, and his associated neurological impairment, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  While difficulty walking, standing, running, climbing, bending and lifting are not directly contemplated by the rating criteria, it is inherently contemplated by the assigned ratings for limitation of motion in the left ankle.  The Veteran's functional problems, have consistently been attributed to factors such as instability and limitation of motion due to pain.  Further, as noted in the discussion of the schedular criteria, additional functional loss attributable to factors such as weakness, fatigability, incoordination and others, is contemplated in the ratings for limitation of motion.  38 C.F.R. §§ 4.40 , 4.45; DeLuca, 8 Vet. App. 202.  Moreover, any additional functional loss in the form of a gait disturbance resulting from the Veteran's neurological complaints of numbness is addressed in the rating for incomplete paralysis of the anterior tibial nerve.  In short, there is nothing exceptional or unusual about the Veteran's left ankle disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

For these reasons, the Veteran's disability picture (e.g. his disability level and left ankle symptomatology) is adequately, and appropriately, contemplated by the applicable schedular rating criteria.  The assigned schedular evaluation specifically for his left ankle strain with osteochondral defects and chondromalacia talus and associated neurological impairment is therefore adequate, and an extraschedular evaluation is not warranted.  See id.  

As a final matter, the Veteran has not submitted evidence of unemployability that is related to his service-connected left ankle disability.  Moreover, while the January 2014 and 2015 VA examiners determined that the left ankle disability interfered with occupations requiring weightbearing and standing, they did not find that the disability completely precluded employment, and there is otherwise no indication from the evidence of record that the Veteran is incapable of sedentary employment due to his left ankle disability.  Accordingly, the Board expressly finds that entitlement to a total disability evaluation based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected left ankle sprain with osteochondral injury and chondromalacia talus prior to May 22, 2009 is denied.

Entitlement to a disability rating in excess of 20 percent for service-connected left ankle sprain with osteochondral injury and chondromalacia talus from May 22, 2009 to January 6, 2014 is denied.

Entitlement to a disability rating in excess of 40 percent for service-connected left ankle sprain with osteochondral injury and chondromalacia talus from January 6, 2014 is denied.

A separate noncompensable rating for mild incomplete paralysis of the anterior tibial nerve due to left ankle disability is granted beginning January 6, 2014, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


